Citation Nr: 1204275	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-10 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether the character of the appellant's discharge from service constitutes a bar to the award of VA benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel






INTRODUCTION

The appellant had active military service from February 1988 to October 1990.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2008 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The appellant participated in an informal conference hearing at the RO in May 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant filed a service connection claim for sarcoidosis in February 2008.  In April 2008, the RO requested and received from the National Personnel Records Center (NPRC) a copy of the appellant's "Facts and Circumstances" file.  The records include a Special Court-Martial order in March 1990 finding the appellant guilty of wrongfully operating a vehicle while his license was revoked and operating a vehicle while drunk.  His sentence was a bad conduct discharge, confinement for four months, and forfeiture of $225.00 pay per month for four months.  His DD Form 214 also reflects a Bad Conduct Discharge as a result of Court-Martial.  

The RO sent the appellant a letter noting that his claim for benefits had been received but that first VA had to decide if he was eligible for VA benefits.  It was noted that the military had found his service to be not "honorable" but that as long as his service was not "dishonorable" he would be eligible for VA benefits.  The letter noted the information the appellant should submit to help establish that he was entitled to VA benefits and noted that the relevant regulation, 38 C.F.R. § 3.12, was enclosed.  The letter also noted what VA would do in support of his claim prior to adjudication of his claim for benefits.

Subsequently the appellant submitted a statement that he believed his discharge from the Army was a direct result of psychological trauma from what he experienced in the field during his tour in Bramberg, Germany, when a fellow servicemember had his arm blown off from a grenade.  He stated that he began to drink to cope with his friend's injury and got some "DUIs" as a result.  Statements from family and friends attesting to the behaviors they had observed in the appellant also were submitted.  He also later recalled as part of his statement in support of appeal that he was hit in the head with a mug in a local club while he was in service, had 15 stitches in his ear, and still had the scar on his neck.  

In May 2010, the RO submitted a letter documenting that they had met with the appellant regarding his Character of Discharge and that the appellant had provided a copy of a letter from the Department of the Army dated April 28, 2008 noting that the records the Army needed to make a discharge determination were on loan to another agency.  It was noted that the RO and the appellant agreed that the appellant would submit a request in writing to the Department of the Army for them to request from the RO the "Facts and Circumstances" file from the RO; and the appellant also would complete and return the enclosed DD Form 149 "Application for Correction of Military Record" and submit it to the Department of the Army.  

The April 28, 2008 letter from Department of the Army Review Boards Agency notes that "military records" were requested from the repository in St. Louis, Missouri but that the National Archives and Records Administration notified the Army that the records were on loan to "another agency."  Because of the unavailability of supporting documents, the Army Board for Correction of Military Records closed the case without further action.

In July 2010, the appellant submitted a statement that he had requested that his records be transferred from the RO to the NPRC in St. Louis temporarily so that they could review them for his claim.  He further noted, however, that he just wanted his claim to be forwarded to the Board, noting that neither the Army or VA could do anything without the other doing something first.  The RO sent the appellant a letter in August 2010 noting that it would be to his advantage if the Army Board for Correction of Military Records requested the records directly from the RO before proceeding with the appellate process.  After a phone conversation with RO personnel in September 2010, the appellant requested that his appeal not be certified until he could get a response from the Army.  The appellant submitted a written statement in September 2010 that he had requested that his records be transferred to the Army Board of Correction of Military Records.  

A February 2011 letter from the RO to the appellant notes that the RO had still not received the request from the Army Board for Correction of Military Records and that if they did not receive the request by May 2011 the claims file would be forwarded to the Board for review.  In June 2011, the RO sent the appellant another letter noting that they never received a request for his record from the Army Board of Corrections of Military Records and that the case was being forwarded to the Board.

The appellant's representative submitted a statement in June 2011 summarizing these events but did not indicate that there was any additional information to submit.  
 
Before the Board can make a decision in this case, it needs to be clarified that all relevant evidence has been considered.  Although the appellant has been trying to get the Army to get personnel records from the RO, it is not clear if VA actually has a complete copy of the Appellant's personnel records.  The RO requested a copy of the appellant's "Facts and Circumstances" file from the NPRC and received a copy of records mostly consisting of service treatment records and a few pages alluding to the appellant's sentence from his Special Court-Martial Order for drunk driving and driving with a revoked license.  It does not seem from a review of these records that all the information concerning the circumstances leading up to the appellant's bad conduct discharge are in the file.  Given that the appellant's personnel records are central to the issue of the character of the appellant's discharge and the surrounding circumstances, additional development is warranted in this regard.  

It also is not clear if VA is indeed the other agency the service records were lent to, as referenced in the April 28, 2008 letter from the Department of the Army.  This needs to be clarified on remand, as well.  

Additionally, the VA letter dated April 2008 is deficient because it did not provide the notice required by Dingess/Hartman.  Where the issue involves the character of an appellant's discharge, VA's notice must inform the claimant of the evidence needed to establish veteran status.  Dennis v. Nicholson, 21 Vet. App. 18 (2007).  In addition, VA's notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   This deficiency should be rectified on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the claimant regarding what evidence is needed to establish veteran status, as required by Dennis v. Nicholson, 21 Vet. App. 18 (2007) and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The provisions of 38 C.F.R. § 3.12 must be included in the notice letter.

2.  Contact the appropriate service department and request a copy of the appellant's complete personnel records for his period of service in the Army.  Also request to be notified which agency has the records on loan, if applicable.  Document all efforts.  If efforts to obtain the records are unsuccessful, notify the appellant and describe any further action to be taken by the RO with respect to the claim.  

3.  After completion of the above, readjudicate the claim with application of all appropriate laws and regulations (to include 38 C.F.R. § 3.12) and consideration of all additional information obtained since the issuance of the February 2010 statement of the case (SOC).  If the decision remains adverse to the claimant, he and his representative should be furnished a SSOC and afforded a reasonable period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


